CHURCHILL, J.
Heard on motion to amend.
The motion to amend is premature as the record discloses a lack of parties.
It appears that William Byrne, one of the defendants, died on December 22, 1931, and his personal representative has not taken upon himself the defence of the case. It is true that notice of discontinuance was filed on February 11, 1935, by the plaintiff as against William Byrne, but this is ineffective under the circumstances.
See General Laws of 1923, Chap. 333, Sec. 27 (4875), Chap 369, Sec. 5 (5583) and Sec. 6 ( 5584) of the same chapter.
The motion to amend and the motion to dismiss may stand over until the defect in parties is remedied.